Citation Nr: 1041219	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for basal and squamous cell 
carcinoma, claimed as skin cancer, secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1954 to August 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2009 the Board remanded this claim for further 
development.  It now returns for appellate review.

The Board once again notes that the Veteran's representative, in 
a February 2009 statement, raised the issue of entitlement to 
service connection for a low back disability and entitlement to a 
compensable rating for bilateral sensorineural hearing loss.  It 
is unclear as to whether these issues have been considered by the 
RO; they are, therefore, again REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current diagnoses of squamous cell 
carcinoma and basal cell carcinoma (skin cancer) are related to 
Agent Orange exposure during his military service, to include in-
country service in Vietnam.  Unfortunately the Board must remand 
this claim again for the following reasons.

In its March 2009 remand directives, the Board instructed the AOJ 
to obtain a VA opinion as to whether it was at least as likely as 
not that any of the Veteran's current skin conditions were 
related to Agent Orange exposure, his in-service skin treatments, 
or any other incident of his military service.  
The Board notes that the Veteran was given a VA examination in 
February 2010 where the examiner reported the Veteran's current 
skin conditions.  However, the examiner only concluded that the 
Veteran's current skin conditions were unlikely to be related to 
his Agent Orange exposure.  The examiner did not give an opinion 
as to whether the Veteran's skin conditions were related to his 
in-service skin treatments, or any other incident of his military 
service.
The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").
In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of 
Appeals for Veterans Claims held that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with its remand instructions, and imposes upon VA a 
concomitant duty to insure compliance with the terms of the 
remand.  Because the Board's remand directives have not been 
substantially complied with, as the February 2010 VA examination 
does not include an opinion as whether the Veteran's skin 
conditions were related to his in-service skin treatments, or any 
other incident of his military service, the Veteran must be 
provided a new VA examination.  See Barr, supra; see also 
Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.	Return the claims folder to the VA examiner 
who conducted the February 2010 VA 
examination (or, if unavailable, to another 
appropriate VA reviewer).  The examiner is 
asked to address whether it is at least as 
likely as not that any current skin condition 
is related to the Veteran's in-service skin 
treatments or any other incident of his 
military service.  The claims file, including 
a copy of this REMAND, must be made available 
to the examiner for review and the 
examination report should reflect that such a 
review was accomplished.  Any medical testing 
should be accomplished.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that an 
etiological opinion cannot be provided, he or 
she should clearly and specifically so 
specify in the examination report, with an 
explanation as to why this is so.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  

2.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


